Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 5, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as a building superintendent for a real estate cooperative. As part of his duties, he was required to carry a beeper seven days a week, 24 hours a day. In protest of this requirement, claimant turned his beeper over to a member of the cooperative’s board of directors. As a result, he was deemed to have resigned from his position. After a hearing on his claim for unemployment insurance benefits, an Administrative Law Judge ruled that claimant was disqualified because he voluntarily left his employment without good cause. This decision was reversed by the Board which ruled that claimant was entitled to receive benefits. The employer appeals, contending, inter alia, that the Board’s decision is not supported by substantial evidence.
We disagree. Although the employer’s representatives testified that claimant surrendered his beeper and stated that he was quitting his job, claimant stated that he surrendered his beeper to demonstrate his dissatisfaction with having to be on call 24 hours a day. He further stated that after he had a discussion with one of the members of the board of directors, he attempted to retrieve the beeper but the employer would not return it. Given the considerable discretion vested in the Board to rule on issues of credibility (see, Matter of Mahanger [Sweeney], 223 AD2d 908; Matter of Caravan [Hartnett], 179 AD2d 972), we find that its decision is supported by substantial evidence. We have considered the employer’s other claims and find them to be without merit. Accordingly, the Board’s decision must be affirmed.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.